Name: Commission Regulation (EEC) No 2267/91 of 29 July 1991 determining, for tobacco from the 1990 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 208/26 Official Journal of the European Communities 30 . 7. 91 COMMISSION REGULATION (EEC) No 2267/91 of 29 July 1991 determining, for tobacco from the 1990 harvest, the quantity actually produced and the prices and premiums payable under the system of maximum guaranteed quantities are those set out below ; whereas the prices and premiums for that harvest should accordingly be adjusted as shown below ; Whereas, as a consequence of Commission Regulation (EEC) No 1665/90 of 20 June 1990 determining the prices and amounts fixed in ecus by the Council in the raw tobacco sector and reduced as a result of the monetary realignment of 5 January 1990 (6), the prices and amounts fixed in ecus must be divided by 1,001712 for operations where the operative event for the agricultural conversion rate occurs from 14 May 1990 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 1737/91 (2), and in particular Article 4 (5) thereof, Having regard to Commission Regulation (EEC) No 2824/88 of 13 September 1988 laying down certain detailed rules for the application of the system of maximum guaranteed quantities in the tobacco sector and amending Regulations (EEC) No 1076/78 and (EEC) No 1 726/70 (3), and in particular Articles 1 and 2 (4) thereof, Whereas Regulation (EEC) No 727/70 provides for a system of maximum guaranteed quantities ; whereas that system provides in particular that where the quantities fixed for a variety or a group of varieties are exceeded, the prices and premiums concerned must be reduced in accordance with Article 4 (5) of that Regulation ; Whereas Regulation (EEC) No 2824/88 lays down that, before 31 July of the year following that of harvest, the Commission must, for each of the varieties or groups of varieties of tobacco for which a maximum guaranteed quantity has been fixed, determine in particular on the basis of the figures notified by the Member States, the quantity actually produced which, if exceeded, causes the prices and premiums for the ^variety or group of varieties concerned to be reduced by 1 % for each 1 % by which the maximum guaranteed quantity is exceeded ; whereas when that occurs the norm price is reduced by an amount equal to the reduction in the premium ; whereas in the case of the 1990 harvest the maximum reduction allowed is 15% ; Whereas Council Regulation (EEC) No 1331 /90 (4), as amended by Regulation (EEC) No 1738/91 (*), fixes inter alia the maximum guaranteed quantities of leaf tobacco and the prices and premiums for the 1989 harvest ; Whereas on the basis of the figures available the quantities actually produced in respect of the 1990 harvest Article 1 1 . For the 1990 harvest the actual production of each variety or group of varieties of tobacco and the overrun of the maximum guaranteed quantities fixed by Regulation (EEC) No 1331 /90 shall be those set out in Annex I to this Regulation . 2 . For the 1990 harvest the norm and intervention prices and the amounts of the premium granted to purchasers of leaf tobacco, as referred to in Articles 2 and 3 of Regulation (EEC) No 727/70, and the derived intervention prices for baled tobacco, as referred to in Article 6 of the said Regulation, which are payable under the system of maximum guaranteed quantities, shall be as set out in Annex II to this Regulation . They have been divided by the coefficient 1,001712 referred to in Article 1 of Regulation (EEC) No 1665/90 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 94, 28 . 4. 1970 , p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 11 . 0 OJ No L 254, 14. 9 . 1988, p. 9 . (4) OJ No L 132, 23 . 5. 1990, p. 28 . n OJ No L 163, 26 . 6 . 1991 , p. 13 . (6) OJ No L 155, 21 . 6. 1990, p. 26. 30 . 7. 91 Official Journal of the European Communities No L 208/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 208/28 Official Journal of the European Communities 30 . 7 . 91 ANNEX I Tobacco from the 1990 harvest : maximum guaranteed quantities by variety and group of varieties, quantities actually produced, and overrun of the maximum guaranteed quantities Group and varieties (serial number) Maximum guaranteed quantity (tonnes) Quantity actually produced (tonnes) Overrun of the maximum guaranteed quantity (%) GROUP I 3 Virgin D 7 Bright 31 Virginia E 33 Virginia P 17 Basmas 18 Katerini 26 Virginia EL 1 1 000 46 750 16 000 4 000 30 000 23 000 12 500 6 198 54 023 27 092 3 865 20 304 18 950 26 644 15,6 69,3 113,2 Total 143 250 157 076 GROUP 11 2 Badischer Burley :  for area A  for area B 8 Burley I 9 Maryland 25 Burley EL 28 Burley Ferm. 32 Burley E 34 Burley P 8 000 4 300 43 500 3 500 11 000 26 500 2 500 6 530 5 443 49 253 3 234 3 835 1 1 471 3 630 969 26,6 13,2 Total 99 300 84 365 I GROUP III 1 Badischer Geudertheimer : 4 Paraguay :  for area A  for area B  for area C 5 Nijkerk 6 Misionero 27 Santa Fe 29 Havanna E 10 Kentucky 16 Round Tip 30 Round Scafati 4 300 18 000 2 700 2 000 1 500 10 000 250 2 831 18 956 4 661 1 476 135 680 8 073 197 184 5,3 72,6 52,4 Total 38 750 37 193 GROUP IV 13 Xanti-Yaka 14 Perustitza 15 Erzegovina 19 Kaba Koulak classic 20 Kaba Koulak non classic 21 Myrodata 22 Zychnomyrodata 20 000 33 000 8 408 8 635 1 978 13 725 1 668 4 618 397  Total 53 000 39 429 GROUP V 11 (a) Forchheimer Havanna II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano (e) Hybrids of Badischer Geudertheimer 12 Beneventano 23 Tsebelia 24 Mavra 22 700 28 000 25 378 17 45 222 9 21 580 9 163 211,1 9,8 Total 50 700 101 369 30 . 7 . 91 Official Journal of the European Communities No L 208/29 ANNEX II Norm prices, intervention prices, premiums and derived intervention prices for tobacco from the 1990 harvest, in accordance with the system of maximum guaranteed quantities (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 1 Badischer Geudertheimer and its hybrids 3,637 3,091 2,530 4,636 2 Badischer Burley E and its hybrids  for area A  for area B 4,504 4,060 3,829 3,254 2,956 2,513 5,417 4,734 3 Virginia D 4,618 3,925 2,922 5,171 4 Paraguay  for area A  for area B  for area C 3,277 3,042 3,394 2,741 2,452 2,885 2,231 1,996 2,348  5 Nijkerk 3,351 2,849 2,128  6 (a) Misionero and its hybrids (b) Rio Grande and its hybrids } 3,123 2,654 2,155  7 Bright 3,694 2,936 2,088 4,175 8 Burley I 2,582 2,103 1,749 3,203 9 Maryland 3,307 2,811 1,872 4,007 10 (a) Kentucky and its hybrids (b) Moro di Cori (c) Salento « 2,791 2,373 1,902 3,341 11 (a) Forchheimer Havana II c (b) Nostrano del Brenta (c) Resistente 142 (d) Gojano (e) Hybrids of Badischer Geudertheimer 2,416 1,723 (') 1,620 / 2,907 (') 12 (a) Beneventano (b) Brasile Selvaggio and similar varieties } 1,298 1,055 0,914 1,797 13 Xanti-Yaka 3,251 2,764 2,395 4,514 14 (a) Perustitza ^ (b) Samsun 3,078 2,616 2,279 2,218 3,917 3,941 15 Erzegovina and similar varieties 2,765 2,350 2,053 3,533 16 (a) Round Tip (b) Scafati (c) Sumatra I 14,442 11,474 8,153 18,421 17 Basmas 6,080 5,168 3,067 6,902 18 Katerini and similar varieties 5,064 4,305 2,729 6,185 19 (a) Kaba Koulak classic (b) Elassona 4,015 3,413 2,074 4,916 20 (a) Kaba Koulak non-classic (b) Myrodata Smyrne, Trapezous and Phi I 3,025 2,571 1,421 3,972 21 Myrodata Agrinion 3,991 3,392 2,095 4,832 No L 208/30 Official Journal of the European Communities 30 . 7. 91 (ECU/kg) Serial No Variety Norm price Intervention price Premium Derived intervention price 22 Zichnomyrodata 4,147 3,525 2,210 5,042 23 Tsebelia 2,513 2,120 (') 2,002 3,165 (') 24 Mavra 2,485 1,807 (') 1,637 3,11 7 (') 25 Burley EL 2,247 1,910 1,496 3,030 26 Virginia EL 3,328 2,745 2,669 3,913 27 Santa Fe 1,381 1,174 0,300 2,031 28 Burley Ferm. 2,236 1,901 0,929 2,918 29 Havana E 2,873 2,442 1,949 3,627 30 Round Scafati 7,769 6,253 5,016 11,225 31 Virginia E 4,170 3,268 1,997 4,633 32 Burley E 2,960 2,516 1,717 3,782 33 Virginia P 4,256 3,617 2,350 4,944 34 Burley P 3,067 2,607 1,717 3,890 (*) Account being taken of the application of Article 13 of Regulation (EEC) No 727/70 .